 
EXHIBIT 10.3


AMENDMENT NUMBER 1
TO EXECUTIVE EMPLOYMENT AGREEMENT


This AMENDMENT is in clarification and amendment of that certain EXECUTIVE
EMPLOYMENT AGREEMENT ("Agreement") dated March 28, 2013, (“Effective Date”) by
and between T Bancshares, Inc., and its wholly owned subsidiary T Bank, N.A.
("Company"), and D. Craig Barnes ("Executive"), to which this AMENDMENT NUMBER 1
is attached and of which it is hereby made a part.
 
The Agreement is hereby supplemented and amended as follows:
 
1.   Definitions. All terms defined in the Agreement and not otherwise defined
herein shall have the same meanings where used herein.
 
2.   Paragraph 3.a. is deleted in its entirety and replaced with the following
to be and read: “So long as Executive is employed by the Company in good
standing, commencing on May 15, 2015, the Company agrees to compensate the
Executive on a salary basis of 5,500.00 semi-monthly.”
 
3.   General.
 
(a) Except as expressly amended and supplemented hereby, the Agreement remains
in full force and effect.
 
(b) In the event of any conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall prevail.


Executed this 11th day of May, 2015




EXECUTIVE
 
            /s/ Shari Jensen                          
            /s/ D. Craig Barnes                    
WITNESS
D. Craig Barnes
   
T BANK N.A.
         
            /s/ Shari Jensen                          
            /s/ Patrick Howard                     
WITNESS
President& CEO
   
T BANCSHARES, INC.
         
            /s/ Shari Jensen                          
            /s/ Patrick Howard                     
Witness
President & CEO


